DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Note, the After Final claim amendments filed 10/21/2021 and 10/13/2021 have not been entered. Amended claims filed 7/6/2021 are currently being examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17-19, 21, 23-25, 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0312614, Barthel et al in view of US 2004/0108717, Matsubara et al.
	In regards to claim 17, in Figures 1-4D and paragraphs detailing said figures, Barthel et al disclose an apparatus comprising: a quick connector structure, comprising: a fitting connector (1) comprising a connector part (2), a fitting connector body part (between 2 and 43), and a fitting part(43); wherein a fitting hole (3) is defined by the fitting connector, the fitting hole at least partially defined by a hole inner wall, and a first longitudinal snap hole (15) and a second longitudinal snap hole (15) located on either side of the fitting part; and the fitting connector body part defines a first side snap opening (see Figures 3A-4D) and a second side snap opening (see Figures 3A-4D), a 
	In regards to claim 18, Barthel et al in view of Matsubara et al further disclose a quick connector structure, comprising: a fitting connector comprising a connector part, a fitting connector body part, an inner wall, and a fitting part; a fitting hole is defined in the fitting part through the connector part and the fitting connector body part; wherein the fitting hole is at least partially defined by the inner wall, and both sides of the fitting part being respectively formed with a longitudinal snap hole; a connector comprising a connector body part and a connection end; a duct hole defined by and extending through the connector body part and the connection end; both sides of the connector body part near the connection end define a positioning snap groove, the fitting hole formed in the fitting part and accepting the connection end, and snap openings that are formed on both sides of the hole inner wall and correspond to snap grooves formed on both sides of the connection end; and a U-shape positioning pin comprising a pin base, a pin body part extending from each side of the pin base; wherein the pin body parts are elastic and extend through longitudinal snap holes, formed on both sides of the fitting part, and simultaneously engaging against positioning snap grooves, located on both sides of the connection end; and the U-shape positioning pin is symmetrical about a first plane that is perpendicular to the pin base and symmetrical about a second plane that extends through a middle of the pin base and a middle of each of the two pin body parts; wherein the longitudinal snap holes are surrounded by the fitting part; and the fitting part will help retain the pin body parts in the positioning snap groove.


In regards to claim 23, Barthel et al in view of Matsubara et al further disclose a resisting block is located between the longitudinal snap holes on both sides of the fitting part, a positioning inner recess is at least partially defined by the pin base, and the positioning inner recess receives the resisting block.
In regards to claim 24, Barthel et al in view of Matsubara et al further disclose both sides of each of the longitudinal snap holes are formed with at least one side snap opening defined in the hole inner wall, outer sides of the two pin body parts are protruded outward with a snap protrusion (11), and the snap protrusions engage against the side snap openings.
	In regards to claim 25, Barthel et al in view of Matsubara et al further disclose the fitting connector is a pipe connector, a three-way valve connector, or a washing machine valve connector.
In regards to claim 27, Barthel et al in view of Matsubara et al further disclose a resisting block is located between the longitudinal snap holes on both sides of the fitting part, a positioning inner recess is at least partially defined by the pin base, and the positioning inner recess receives the resisting block.
	In regards to claim 28, Barthel et al in view of Matsubara et al further disclose both sides of each of the longitudinal snap holes are formed with at least one side snap opening defined in the hole inner wall, outer sides of the two pin body parts are .

Claim 20, 22 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barthel et al in view of Matsubara et al, and in further view of US 9657878, Hartmann.
	In regards to claim 20, Barthel et al in view of Matsubara et al disclose the claimed invention except for the connection end comprising a first and second positioning bumps. Hartmann teaches the connection end (7) comprising a first and second positioning bumps 41, 42 to “act as a lock to prevent any rotation in the first plug connector” (col. 1, lines 10-13). As Hartmann relates to a plug connection for connecting lines for pressurized liquids or gases, it would have obvious to one having ordinary skill in the art at the time of filing to modify the connection end with a first and second positioning bumps to act as a lock to prevent any rotation in the first plug connector, as taught by Hartmann.
In regards to claim 22, Barthel et al in view of Matsubara et al, and in further view of Hartmann further disclose upper and lower sides of the longitudinal snap holes, formed on the fitting part of the fitting connector, respectively comprise a positioning groove; upper and lower sides of the connector body part, near the connection end, are respectively formed with a positioning bump, and the positioning grooves (43, 44) accept the two positioning bumps.
In regards to claim 26, Barthel et al in view of Matsubara et al, and in further view of Hartmann further disclose upper and lower sides of the longitudinal snap holes, formed on the fitting part of the fitting connector, respectively comprise a positioning groove; upper and lower sides of the connector body part, near the connection end, are respectively formed with a positioning bump, and the positioning grooves accept the two positioning bumps.
Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/Primary Examiner, Art Unit 3679